Curia.

This proceeding to adjourn was under the 4th section of the 25 dollar act, and the Justice has not exceeded the 12 days for which he had a right to adjourn the cause on the application of either party. Besides, here was a valid and binding agreement between the parties, which neither had a right to rescind without the consent of the other. By this, they had authorized the Justice to ¿djourn. It is to he ? v presumed, that had it not been for the agreement, an application would have been made and granted, on the return of the warrant, to adjourn for a longer time than 3 days. The oath of the plaintiff was merely to satisfy the Justice, that it was proper to exercise the power given by the agreement, And as nothing was said in the agreement about giving seenrity on the adjournment, the right to it was waived.
judgment affirmed..